DETAILED ACTION
This action is in response to the application filed on March 26, 2021. Claims 1-20 are pending. Of such, claims 1-10 represent a method and claims 11-20 represent a system directed to secure multi-party reach and frequency estimation. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kerschbaum, Florian (US Publication 20130010950), hereinafter referred to as Kerschbaum.
Regarding Claim 1, Kerschbaum discloses:
A method of generating an encrypted data structure representative of a set of identifiers having attributes that satisfy target criteria for secure and computationally efficient transmission (In ¶ 3, Kerschbaum discloses “In general, implementations of the present disclosure are directed to methods including the actions of retrieving, from computer-readable memory, a first set, the first set including a plurality of elements, adding, using a computing device, elements of the first set to a first Bloom filter, the first Bloom filter including a plurality of bits, and encrypting, using the computing device, each bit of the plurality of bits of the first Bloom filter to provide a first encrypted Bloom filter, encrypting being achieved using homomorphic, public key encryption.”), comprising: maintaining, by a data processing system comprising one or more processors and a memory, in a database, a set of device identifiers, each of the set of device identifiers comprising a device attribute (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”); generating, by the data processing system, a data structure using the set of device identifiers and a hash function (In ¶ 12, Kerschbaum discloses “In some implementations, encryption includes generating a public key, private key pair based on a number of hash functions of the first Bloom filter. In some implementations, encryption of the first Bloom filter is achieved using the public key.”): encrypting, by the data processing system, the data structure to create an encrypted data structure, such that the encrypted data structure can be combined with a second encrypted data structure (In ¶ 18, Kerschbaum discloses “In some implementations, the first encrypted return set is generated by the service provider based on the first encrypted Bloom filter and a second encrypted Bloom filter, the second encrypted Bloom filter being provided to the service provider by an entity, the entity being an owner of the second set.”); transmitting, by the data processing system, the encrypted data structure to a worker computing device (In ¶ 112, Kerschbaum discloses “The example process 400 can be executed using one or more computer program applications executed using one or more computing devices. In some implementations, operations of the example processes 300, 400 can be performed by first entity (e.g., a client), operations can be performed by a second entity (e.g., a server), and operations can be performed by a TTP.”).
Regarding Claim 2, Kerschbaum discloses:
The method of claim 1, further comprising: receiving, by the data processing system, a first device identifier comprising a first device attribute (In ¶ 3, Kerschbaum discloses “In general, implementations of the present disclosure are directed to methods including the actions of retrieving, from computer-readable memory, a first set, the first set including a plurality of elements,”); and storing, by the data. processing system, the first device identifier comprising the first device attribute as a member of the set of device identifiers (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”).
Regarding Claim 3, Kerschbaum discloses:
The method of claim 1, further comprising identifying, by the data processing system, a uniformly distributed hash function as the hash function, wherein the uniformly distributed hash function outputs uniformly distributed values (In ¶ 1, Kerschbaum discloses “A plurality of different hash functions are provided, with each hash function mapping, or hashing some set element to one of the array positions with a uniform random distribution.”).
Regarding Claim 11, Kerschbaum discloses:
A system for generating an encrypted data structure representative of a set of identifiers having attributes that satisfy target criteria for secure and computationally efficient transmission (In ¶ 21, Kerschbaum discloses “The present disclosure further provides a system for implementing the methods provided herein. The system includes one or more processors, and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”), comprising: a data processing system comprising one or more processors and a memory, the data processing system configured to: -173- 4824-«836-6017.1Atty. Dkt. No.: 098981-2488 maintain, in a database, a set of device identifiers, each of the set of device identifiers comprising a device attribute (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”); generate a data structure using the set of device identifiers and a hash function (In ¶ 12, Kerschbaum discloses “In some implementations, encryption includes generating a public key, private key pair based on a number of hash functions of the first Bloom filter. In some implementations, encryption of the first Bloom filter is achieved using the public key.”); encrypt the data structure to create an encrypted data structure, such that the encrypted data structure can be combined with a second encrypted data structure (In ¶ 18, Kerschbaum discloses “In some implementations, the first encrypted return set is generated by the service provider based on the first encrypted Bloom filter and a second encrypted Bloom filter, the second encrypted Bloom filter being provided to the service provider by an entity, the entity being an owner of the second set.”); transmit the encrypted data structure to a worker computing device (In ¶ 112, Kerschbaum discloses “The example process 400 can be executed using one or more computer program applications executed using one or more computing devices. In some implementations, operations of the example processes 300, 400 can be performed by first entity (e.g., a client), operations can be performed by a second entity (e.g., a server), and operations can be performed by a TTP.”).
Regarding Claim 12, Kerschbaum discloses:
The system of claim 11, wherein the data processing system is further configured to: receive a first device identifier comprising a first device attribute (In ¶ 3, Kerschbaum discloses “In general, implementations of the present disclosure are directed to methods including the actions of retrieving, from computer-readable memory, a first set, the first set including a plurality of elements”).; and store the first device identifier comprising the first device attribute as a member of the set of device identifiers (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”).
Regarding Claim 13, Kerschbaum discloses:
The system of claim 11 wherein the data processing system is further configured to identify a uniformly distributed hash function as the hash function, wherein the uniformly distributed hash function outputs uniformly distributed values (In ¶ 1, Kerschbaum discloses “A plurality of different hash functions are provided, with each hash function mapping, or hashing some set element to one of the array positions with a uniform random distribution.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschbaum, Florian (US Publication 20130010950), hereinafter referred to as Kerschbaum,  in view of Plenderleith et al. (US Patent 11347808), hereinafter referred to as Plenderleith. 
Regarding Claim 4, Kerschbaum discloses:
The method of claim 1, wherein the hash function is of a plurality of hash functions, and wherein generating the data structure further comprises (In ¶ 1, Kerschbaum discloses “A plurality of different hash functions are provided, with each hash function mapping, or hashing some set element to one of the array positions with a uniform random distribution”).
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
generating, by the data processing system, a vector data structure comprising a plurality of coordinates corresponding to a respective plurality of counter registers, wherein the vector data structure is the data structure (In ¶ 11, Plenderleith discloses “Each of the plurality of Bloom filters can be populated using data items in a same data item set. One of the plurality of Bloom filters can be designated as an active Bloom filter, which is used to process lookup requests.”); and -171- 4824-0836-6017.1Atty . Dkt. No.: 098981-2488 updating. by the data processing system, for each of the set of device identifiers comprising the device attribute, a counter register of the respective plurality of counter registers of the vector data structure using the plurality of hash function  (In ¶ 11, Plenderleith discloses “When a feedback message is received, accuracy scores can be updated for each of the plurality of Bloom filters that produces a lookup result.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 5, Kerschbaum discloses all the limitations with regards to claim 4. 
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
Wherein updating, for each of the set of device identifiers comprising the device attribute, the counter register of the respective plurality of counter registers further comprises (In ¶ 19, Plenderleith discloses “The lookup service 110 updates the one or more accuracy scores 140 based on the feedback message. For example, in an embodiment where the Bloom filter 123 indicated that the record associated with the record identifier was potentially in the record set, an accuracy score associated with the Bloom filter 123 can be updated.”): hashing, by the data processing system, a device identifier of the set of device identifiers using each of the plurality of hash functions to generate a plurality of hashed data record values (In ¶ 13, Plenderleith discloses “The one or more Bloom filters 123 can be populated by hashing record identifiers for the records in the record set using a hash function is associated with the one or more Bloom filters 123-125.”); extracting, by the data processing system, a plurality of register identifiers from the plurality of hashed data record values, each of the plurality of register identifiers corresponding to a respective counter register of the plurality of counter registers (In ¶ 13, Plenderleith discloses “The lookup service 110 can use the one or more Bloom filters 123-125, and the record identifier, to generate a Bloom filter lookup result 165.”)-174- 4824-«836-6017. 1Atty. Dkt. No.: 098981-2488; accessing, by the data processing system, each of the plurality of counter registers that correspond to the plurality of register identifiers to identify a set of counter registers that satisfy a minimum value threshold (In ¶ 10, Plenderleith discloses “An accuracy score for the Bloom filter can be updated based on the feedback message. If the accuracy score for the Bloom filter falls below a specified threshold (for example, due to the production of an unacceptable number of false-positive lookup results) then the Bloom filter can be changed, or replaced with another Bloom filter that uses a different set of Bloom filter parameters.”); and incrementing, by the data processing system, each of the set of counter registers that satisfy the minimum value threshold (In ¶ 17, Plenderleith discloses “The feedback message 167 can be correlated with the lookup request 163 in a variety of ways. In at least one embodiment, the lookup request 163 comprises a request identifier that can be used to uniquely identify the request (such as an incremented request counter, a globally unique identifier, etc.).”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 6, the combination of Kerschbaum and Plenderleith discloses:
The method of claim 5, wherein hashing the device identifier of the set of device identifiers further comprises storing, by the data processing system, in the database, each of the plurality of hashed data record values in association with the device identifier  (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”).
Regarding Claim 7, the combination of Kerschbaum and Plenderleith discloses:
The method of claim 5, wherein extracting the plurality of register identifiers further comprises performing a modulus operation on each of the plurality of hashed data record values using a number of the plurality of the plurality of counter registers  (In ¶ 62, Kerschbaum discloses “In some implementations, GM encryption is used to encrypt bits of the Bloom filter. GM encryption is a public-key, semantically-secure (IND-CPA, indicating that no adversary can distinguish between encryptions of different messages, even when allowed to make encryptions on its own), homomorphic encryption scheme. The plaintext length of the GM encryption is only 1 bit, and it uses the quadratic residuosity modulus, a composite of two large primes p and q.”).
Regarding Claim 8, Kerschbaum discloses:
The method of claim 1, wherein the data structure is a matrix data structure comprising a first vector and a second vector, and wherein generating the data structure further comprises  (In ¶ 13, Kerschbaum discloses “In some implementations, actions further include transmitting the first encrypted Bloom filter, receiving, at the computing device, a first encrypted return set, the first encrypted return set being generated based on the first encrypted Bloom filter and a second set, the second set comprising a plurality of elements”) -172- 4824-0836-6017.1Atty. Dkt. No.: 098981-2488 
However, Kerschbaum does not explicitly disclose the updating a coordinate. 
Plenderleith discloses:
selecting, by the data processing system, a selected vector using the hash function and a device identifier of the set of device identifiers, wherein the selected vector is one of the first vector or the second vector; and updating, by the data processing system, a coordinate of the selected vector of the matrix data structure using the hash function and the device identifier of the set of device identifiers (In ¶ 30, Plenderleith discloses “Generating the result can comprise creating a key based on the identifier for the data item using one or more hash functions associated with the Bloom filter and then mapping the key to one or more positions in a bit array of the Bloom filter.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of updating coordinates of the location of the bits as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 9, The combination of Kerschbaum and Plenderleith disclose all the limitations with regards to claim 8. 
However, Kerschbaum does not explicitly disclose the selection of a vector based on a predetermined value.  
Plenderleith discloses:
The method of claim 8, wherein selecting the selected vector further comprises: hashing, by the data processing system, a device identifier of the set of device identifiers to generate a hashed device identifier  (In ¶ 13, Plenderleith discloses “The one or more Bloom filters 123 can be populated by hashing record identifiers for the records in the record set using a hash function is associated with the one or more Bloom filters 123-125.”); determining, by the data processing system, a number of least significant bits of the hashed device identifier that satisfy a predetermined bit value: and selecting, by the data processing system, the first vector as the selected vector or the second vector as the selected vector, based on the number of least significant bits of the hashed device identifier that satisfy the predetermined bit value (In ¶ 44, Plenderleith discloses “At 330, a Bloom filter, of the plurality of Bloom filters, is selected to be an active Bloom filter based on the accuracy scores for the Bloom filters. For example, the Bloom filter with the highest accuracy score can be selected to be the active Bloom filter”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of the vector based on the predetermined value as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 10, the combination of Kerschbaum and Plenderleith disclose all the limitations with regards to claim 9. 
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
The method of claim 9, wherein updating the coordinate of the selected vector of the matrix data structure further comprises: performing, by the data processing system, a modulus operation on the hashed device identifier to calculate a counter register index value (In ¶ 13, Plenderleith discloses “The lookup service 110 can use the one or more Bloom filters 123-125, and the record identifier, to generate a Bloom filter lookup result 165.”); and selecting, by the data processing system, the coordinate using the counter register index value (In ¶ 14, Plenderleith discloses “The lookup service 110 can hash the record identifier using one or more hash functions is associated with the Bloom filter 123 in order to produce a key (e.g., a set of index values) that is mapped to one or more positions in a bit array of the Bloom filter 123.”):: and incrementing, by the data processing system, the coordinate selected using the counter register index value (In ¶ 17, Plenderleith discloses “The feedback message 167 can be correlated with the lookup request 163 in a variety of ways. In at least one embodiment, the lookup request 163 comprises a request identifier that can be used to uniquely identify the request (such as an incremented request counter, a globally unique identifier, etc.).”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 14, Kerschbaum discloses:
The system of claim 11, wherein the hash function is of a plurality of hash functions, and wherein the data processing system is further configured to  (In ¶ 1, Kerschbaum discloses “A plurality of different hash functions are provided, with each hash function mapping, or hashing some set element to one of the array positions with a uniform random distribution”).
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
generate a vector data structure comprising a plurality of coordinates corresponding to a respective plurality of counter registers, wherein the vector data structure is the data structure (In ¶ 11, Plenderleith discloses “Each of the plurality of Bloom filters can be populated using data items in a same data item set. One of the plurality of Bloom filters can be designated as an active Bloom filter, which is used to process lookup requests.”); and update, for each of the set of device identifiers comprising the device attribute, a counter register of the respective plurality of counter registers of the vector data structure using the plurality of hash functions (In ¶ 11, Plenderleith discloses “When a feedback message is received, accuracy scores can be updated for each of the plurality of Bloom filters that produces a lookup result.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 15, Kerschbaum discloses all the limitations with regards to claim 4. 
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
The system of claim 14, wherein the data processing system is further configured to (In ¶ 19, Plenderleith discloses “The lookup service 110 updates the one or more accuracy scores 140 based on the feedback message. For example, in an embodiment where the Bloom filter 123 indicated that the record associated with the record identifier was potentially in the record set, an accuracy score associated with the Bloom filter 123 can be updated.”) hash a device identifier of the set of device identifiers using each of the plurality of hash functions to generate a plurality of hashed data record values (In ¶ 13, Plenderleith discloses “The one or more Bloom filters 123 can be populated by hashing record identifiers for the records in the record set using a hash function is associated with the one or more Bloom filters 123-125.”);  extract a plurality of register identifiers from the plurality of hashed data record values, each of the plurality of register identifiers corresponding to a respective counter register of the plurality of counter registers (In ¶ 13, Plenderleith discloses “The lookup service 110 can use the one or more Bloom filters 123-125, and the record identifier, to generate a Bloom filter lookup result 165.”); -174- 4824-«836-6017. 1Atty. Dkt. No.: 098981-2488 access each of the plurality of counter registers that correspond to the plurality of register identifiers to identify a set of counter registers that satisfy a minimum value threshold (In ¶ 10, Plenderleith discloses “An accuracy score for the Bloom filter can be updated based on the feedback message. If the accuracy score for the Bloom filter falls below a specified threshold (for example, due to the production of an unacceptable number of false-positive lookup results) then the Bloom filter can be changed, or replaced with another Bloom filter that uses a different set of Bloom filter parameters.”); and increment each of the set of counter registers that satisfy the minimum value threshold (In ¶ 17, Plenderleith discloses “The feedback message 167 can be correlated with the lookup request 163 in a variety of ways. In at least one embodiment, the lookup request 163 comprises a request identifier that can be used to uniquely identify the request (such as an incremented request counter, a globally unique identifier, etc.).”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 16, the combination of Kerschbaum and Plenderleith discloses:
The system of claim 15, wherein the data processing system is further configured to store, in the database, each of the plurality of hashed data record values in association with the device identifier (In ¶ 39, Kerschbaum discloses “The entity-specific data can be associated with the item's unique identification number for storage in a computer-readable medium (e.g., at the respective entities).”).
Regarding Claim 17, the combination of Kerschbaum and Plenderleith discloses:
The system of claim 15, wherein the data processing system is further configured to perform a modulus operation on each of the plurality of hashed data record values using a number of the plurality of the plurality of counter registers  (In ¶ 62, Kerschbaum discloses “In some implementations, GM encryption is used to encrypt bits of the Bloom filter. GM encryption is a public-key, semantically-secure (IND-CPA, indicating that no adversary can distinguish between encryptions of different messages, even when allowed to make encryptions on its own), homomorphic encryption scheme. The plaintext length of the GM encryption is only 1 bit, and it uses the quadratic residuosity modulus, a composite of two large primes p and q.”).
Regarding Claim 18, Kerschbaum discloses:
The system of claim 11, wherein the data structure is a matrix data structure comprising a first vector and a second vector, and wherein the data processing system is further configured to   (In ¶ 13, Kerschbaum discloses “In some implementations, actions further include transmitting the first encrypted Bloom filter, receiving, at the computing device, a first encrypted return set, the first encrypted return set being generated based on the first encrypted Bloom filter and a second set, the second set comprising a plurality of elements”) -172-4824-0836-6017.1Atty. Dkt. No.: 098981-2488
However, Kerschbaum does not explicitly disclose the updating a coordinate. 
Plenderleith discloses:
select a selected vector using the hash function and a device identifier of the set of device identifiers, wherein the selected vector is one of the first vector or the second vector; and update a coordinate of the selected vector of the matrix data structure using the hash function and the device identifier of the set of device identifiers (In ¶ 30, Plenderleith discloses “Generating the result can comprise creating a key based on the identifier for the data item using one or more hash functions associated with the Bloom filter and then mapping the key to one or more positions in a bit array of the Bloom filter.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of updating coordinates of the location of the bits as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 19, The combination of Kerschbaum and Plenderleith disclose all the limitations with regards to claim 8. 
However, Kerschbaum does not explicitly disclose the selection of a vector based on a predetermined value.  
Plenderleith discloses:
The system of claim 18, wherein the data processing system is further configured to: hash a device identifier of the set of device identifiers to generate a hashed device identifier (In ¶ 13, Plenderleith discloses “The one or more Bloom filters 123 can be populated by hashing record identifiers for the records in the record set using a hash function is associated with the one or more Bloom filters 123-125.”); determine a number of least significant bits of the hashed device identifier that satisfy a predetermined bit value; and select the first vector as the selected vector or the second vector as the selected vector, based on the number of least significant bits of the hashed device identifier that satisfy the predetermined bit value (In ¶ 44, Plenderleith discloses “At 330, a Bloom filter, of the plurality of Bloom filters, is selected to be an active Bloom filter based on the accuracy scores for the Bloom filters. For example, the Bloom filter with the highest accuracy score can be selected to be the active Bloom filter”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of the vector based on the predetermined value as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Regarding Claim 20, the combination of Kerschbaum and Plenderleith disclose all the limitations with regards to claim 9. 
However, Kerschbaum does not explicitly disclose the use of a counter registrar. 
Plenderleith discloses:
The system of claim 19, wherein the data processing system is further configured to: perform a modulus operation on the hashed device identifier to calculate a counter register index value (In ¶ 13, Plenderleith discloses “The lookup service 110 can use the one or more Bloom filters 123-125, and the record identifier, to generate a Bloom filter lookup result 165.”) ; and select the coordinate using the counter register index value (In ¶ 14, Plenderleith discloses “The lookup service 110 can hash the record identifier using one or more hash functions is associated with the Bloom filter 123 in order to produce a key (e.g., a set of index values) that is mapped to one or more positions in a bit array of the Bloom filter 123.”): and increment the coordinate selected using the counter register index value (In ¶ 17, Plenderleith discloses “The feedback message 167 can be correlated with the lookup request 163 in a variety of ways. In at least one embodiment, the lookup request 163 comprises a request identifier that can be used to uniquely identify the request (such as an incremented request counter, a globally unique identifier, etc.).”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kerschbaum’s approach by utilizing Plenderleith’s approach of utilizing a counter registrar as the motivation would be increased accuracy of determining results within the bloom filter and reducing false positives (see Plenderleith ¶ 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roy, Radhika (US 20180357434 ) discloses a method for a secure bloom filter utilizing hash functions.  
Bhimani et al. (US 20190121742 ) discloses a method for providing a bloom filter for a multi-stream SSD utilizing multiple arrays and counters. 
Kapoor et al. (US 20130150072) discloses a method for identifying devices utilizing bloom filters and multiple nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                         

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492